The plaintiffs in error were jointly charged, tried and convicted on an information charging that they did keep a place in the city of Enid with the intent and purpose of selling intoxicating liquors. The jury fixed the punishment of Berry Janes at five years in the penitentiary and a fine of $50, and the punishment of Sarah Trieber at two years in the penitentiary and a fine of $50. An appeal was perfected.
This was a prosecution under section 4, c. 26, Session Laws 1913. The Attorney General has filed a confession of error, on the ground that said statute was, in the case of Proctor v. State, 15 Okla. Cr. 338, 176 P. 771, held unconstitutional and void. For the reasons stated in the Proctor Case, the confession of error is sustained, and the judgment herein reversed.